 MACHINISTS LODGE 160 (AMERICAN NATIONAL CAN CO.) 389International Association of Machinists and Aero-space Workers, District Lodge No. 160 (Ameri-can National Can Company) and International Association of Machinists and Aerospace Work-ers, Local Lodge No. 79 (American National Can Company) and Keith Zurn and Marjorie Zurn.  Case 19ŒCBŒ7970 September 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN Upon a charge and an amended charge filed by Keith Zurn and Marjorie Zurn on, respectively, September 9 and September 30, 1996, the General Counsel of the Na-tional Labor Relations Board issued a complaint on April 30, 1997, against the Respondents, International Associa-tion of Machinists and Aerospace Workers, District Lodge No. 160 (District 160) and Local Lodge No. 79 (Local 79), alleging that the Respondents have engaged in certain unfair labor practices affecting commerce within the meaning of Section 8(b)(1)(A) and Section 2(6) and (7) of the National Labor Relations Act.  A copy of the complaint and notice of hearing was served on each of the Respondents.  The Respondents filed a timely answer and amended answer denying the commission of any unfair labor practices. On October 24, 1997, the Charging Parties, the Re-spondents, and the General Counsel filed a stipulation of facts and a motion to transfer proceeding to the Board.  They agreed that the charges, complaint, answers, and the stipulation of facts constitute the entire record in this case, and that no oral testimony is necessary or desired by any of the parties.  The parties waived a hearing, the making of findings of fact, conclusions of law, and the issuance of a decision by an administrative law judge.  On January 21, 1998, the Executive Secretary, by direc-tion of the Board, issued an order approving the stipula-tion, and transferring the proceeding to the Board.  Thereafter, the General Counsel and the Charging Parties filed briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. On the entire record in the case, the Board makes the following FINDINGS OF FACT I. JURISDICTION The Employer, American National Can Company, a corporation, with a place of business in Kent, Washing-ton, is engaged in the business of manufacturing alumi-num beverage containers.  The Employer, in the 12 months prior to the issuance of the complaint and in the course and conduct of its business operations, had gross sales of goods and services valued in excess of $500,000.  The Employer, in this same period, sold and shipped goods or provided services from its facilities within the State of Washington to customers located outside the State of Washington, or sold and shipped goods or pro-vided services to customers within Washington State, which customers were themselves engaged in interstate commerce by other than indirect means, of a total value in excess of $50,000.  The Employer, during this same time period in the course of its business, purchased and caused to be transferred and delivered to its facilities within the State of Washington goods and materials val-ued in excess of $50,000 directly from sources outside Washington, or from suppliers within Washington, which in turn obtained such goods and materials directly from sources outside Washington.  We find that American National Can Company is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the Act.  We further find that the Respondents are labor organizations within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES  The issues presented in this proceeding are whether the Respondents violated Section 8(b)(1)(A) of the Act by: (1) maintaining and applying to newly resigned employ-ees a 1-month window period for the invocation of their rights under Communications Workers v. Beck, 487 U.S. 735 (1988); and (2) maintaining and applying that por-tion of their Beck procedure which provides that dues reductions will not become effective, for unit members who file Beck objections during the 1-month October window period, until the following January 1. A. Facts The Respondent Local 79, affiliated with the Interna-tional Association of Machinists and Aerospace Workers (IAM), is the collective-bargaining representative of a unit of employees of the Employer.  Since at least April 1, 1993, Local 79 and the Employer have maintained and enforced collective-bargaining agreements that included, inter alia, a union-security provision.  Since at least July 1, 1996, the Respondents and the IAM have maintained a procedure (Beck procedure) gov-erning the reduction in fees and dues for nonmember employees covered by a union-security provision who object under Communications Workers v. Beck to the payment of dues and fees for nonrepresentational activi-ties.  Since 1989, the IAM has published the complete Beck procedure in its magazine, the IAM Journal, once each year.  In 1995 and 1996, a copy of the IAM Journal was mailed to the residence of each bargaining unit em-ployee.  The parties have stipulated that in establishing the Beck procedure and publishing the annual notice in the IAM Journal, the IAM acts as the agent of its affili-ated local and district lodges, including the Respondents Local 79 and District 160.  The parties have further stipulated that the Respondents and/or the IAM expend 329 NLRB No. 41  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 390the moneys collected from its members, and from non-
member employees who have not met the requirements 
of the 
Beck procedure, on both representational and non-
representational activities.   
The Beck procedure contains the following window 
period requirement: 
 Beginning on October 1, 1996, and ending on 
October 31, 1996, or during the first 30 days in 
which an objector is required to pay fees to the un-

ion, that objector may request that his/her monthly 
agency fee payment be reduce
d so that he/she is only 
bearing the costs of representational activities.   
 The 
Beck
 procedure further provides that the reductions will 
not become effective or apply to objectors™ fees and dues 

until January 1, 1997.  
The parties have stipulated that, for unit members who 
resigned their union membership and registered a 
Beck 
objection during the October 1Œ31, 1996 window period, 
the amount of fees required pursuant to the union-
security provision was reduced effective with the pay-
ments due after January 1, 1997.  In July 1996, however, 
19 unit employees advised the Respondents in writing of 

their desire to resign union 
membership, to become ﬁpro-
tected by financial core statusﬂ as defined in 
Beck, to have any dues owed to them returned, and to be charged 

reduced fees pursuant to 
Beck
.  In response, the Respon-
dents notified the 19 individuals in writing that their res-

ignations had been accepted, 
and provided them with 
information regarding their 
Beck 
rights.  The parties have 
stipulated that the Respondents did not recognize the 
Beck objections of the 19 individuals who resigned and 
objected in July 1996, because those objections were 
made outside the October window period.  The parties 
have further stipulated that the Respondents did not grant 
fee reductions to the 19 individuals, and that they were 
obligated under the union-security provision to continue 
paying full dues and fees until such time as they filed for 
objector status during the October window period.  
B. Contentions of the Parties
1 1. The General Counsel 
The General Counsel argues that the Board in 
Califor-
nia Saw & Knife Works
2 held unlawful the requirement 
that 
Beck objections be filed during a window period, as 
applied to employees who resign their union membership 
after the expiration of the window period.  The General 
Counsel asserts that the Respondents here have applied a 
window period substantially similar to the window pe-
riod found unlawful in 
California Saw & Knife Works
.  The General Counsel further contends that the Respon-
dents have failed to show evidence establishing that the 
                                                          
                                                           
1 The Respondents did not file a brief. 
2 320 NLRB 224 (1995), enfd. sub nom. 
Machinists v. NLRB, 133 
F.3d 1012 (7th Cir. 1998), cert. denied sub nom. 
Strang v. NLRB,
 525 U.S. 813 (1998). 
window period is an admi
nistrative necessity, without 
which the Respondents™ 
Beck
 system would prove to be 
unduly burdensome or costly. 
2. The Charging Parties  
The Charging Parties likewis
e argue that the Board™s 
holding in 
California Saw & Knife Works
 is dispositive 
of the complaint allegation that the Respondents™ win-
dow period is unlawful, because it fails to grant employ-
ees who resign their union membership a separate win-
dow period following resignation in which to file 
Beck 
objections.  They further ar
gue that once a unit employee 
resigns his or her union membership and registers a 
Beck objection, the union must i
mmediately charge the objec-tor reduced fees.  The Charging Parties assert that to do 
so does not pose an administrative burden on the Re-
spondents or the IAM. 
C.  Discussion 
The Supreme Court held in 
Communications Workers 
v. Beck that the National Labor Relations Act does not 
permit a collective-bargaining representative, over the 
objection of dues-paying non
member employees, to ex-
pend funds collected from them under a union-security 
agreement on activities unrelated to collective-
bargaining, contract administration, or grievance adjust-

ment.
3  In 
California Saw & Knife Works,
 supra, the 
Board addressed a union™s obligations under 
Beck pursu-
ant to the well-established 
duty of fair representation 
owed to all bargaining unit members.  The Board held, 
inter alia, that the requirement that 
Beck objections be 
filed during a window period, solely as applied to bar-
gaining unit members who resign their union member-
ship following the expiration of the window period, ef-
fectively operates as an arb
itrary restriction on the right 
to resign from union membership.  The Board explained:  
 A unit employee may exercise 
Beck
 rights only when 
he or she is not a member of the union.  An employee 
who resigns union membership outside the window pe-

riod is thereafter effectively compelled to continue to 
pay full dues even though no longer a union member, 
and the window period in this circumstance operates as 
an arbitrary restriction on the right to refrain from un-
ion membership and from supporting nonrepresenta-
tional expenditures.  In light of our duty to uphold the 
fundamental labor policy of ‚voluntary unionism™ em-
phasized by the Court in 
Pattern Makers
 [473 U.S. 95, 
107 (1985)], we agree with the judge that the January 
window period, as applied solely to employees who re-
sign their union membership after the expiration of the 
window period, constitutes arbitrary conduct violative 
of the [union™s] duty of fair representation.  
  3 487 U.S. at 752Œ754.  
 MACHINISTS LODGE 160 (AMERICAN NATIONAL CAN CO.) 391A Board majority has recentl
y reaffirmed the holding 
in 
California Saw & Knife Works
 that a union violates its 
duty of fair representation by failingŠas in this caseŠto 
grant employees who resign their union membership a 
separate window period following resignation in which 
to file a 
Beck objection.  See 
Polymark Corp.,
 329 NLRB 
No. 7 (1999); 
Steelworkers Local 4800  (George E. Fail-
ing Co.),
 329 NLRB No. 18 (1999).  We accordingly find 
unlawful the requirement set forth in the Respondents™
 Beck procedure that objections be filed during a 1-month 
window period, 
solely
 with respect to the failure to grant 
employees who resign their union membership a separate 
window period following resignation in which to file a 
Beck objection. 
For those unit members who file 
Beck objections dur-
ing the 1-month October window period, the Respon-

dent™s 
Beck procedure provides that their dues reduction 
will not become effective until the following January 1.  
The Supreme Court has consid
ered whether a union may 
permissibly apply a fee objector provision under which 
the union collects the full amou
nt of dues from objectors, 
and subsequently pays a rebate to the objectors.  The 
Court held that such a ﬁcharge and rebateﬂ system was 
not permissible, because it amounted to a forced loan 
from the objecting employees to the union.
4  Thus, once 
a union ﬁknows that a certain number of employees are 

fee objectors . . . then it has no right to collect moneys 

from those employees notwithstanding their objections, 
and rebate the sumsﬂ at a subsequent time.  
Nielsen v. Machinists Local 2569,
 94 F.3d 1107, 1116 (7th Cir. 
1996), cert. denied 520 U.S. 1165 (1997).  There is no 
dispute in this proceeding that the Respondents know the 
number of employees who file 
Beck objections during 
the October window period.  The Respondents neverthe-

less continue to charge full dues to those objectors for at 
least 2 months following the filing of their 
Beck objec-tions.  Moreover, the record is devoid of evidence that 
the Respondents ever refund to objectors charged 
amounts attributable to nonrepresentational expenses for 
that period.  On the record before us, the Respondents 
advance no reason for the delay in making reductions 
effective.  We accordingly 
find that the Respondents 
violated their duty of fair representation by requiring unit 
members who register their ob
jections during the Octo-
ber window period to wait 
until January to receive the 
reduction in their dues.
5    CONCLUSIONS OF 
LAW 1. American National Can Company is an employer 
engaged in commerce within
 the meaning of Section 
2(2), (6), and (7) of the Act. 
                                                          
 4 Ellis v. Railway Clerks,
 466 U.S. 435, 443Œ444 (1984). 
5 Teamsters Local 435 (Mercury Warehouse
), 327 NLRB 458 (1999) 
(respondent violated Sec. 8(b)(1)(A)
 by continuing to charge employ-
ees for nonrepresentational activities after they filed a 
Beck
 objection). 
2. Respondents International Association of Machin-
ists and Aerospace Workers, 
District Lodge No. 160, and 
International Association of Machinists and Aerospace 

Workers, Local Lodge No. 79, are labor organizations 
within the meaning of Section 2(5) of the Act. 
3. By maintaining and applying that portion of their 
Beck procedure which prevents unit employees who have 
resigned from the Union from filing 
Beck objections 
within a reasonable time after their resignation, and by 

maintaining and applying that portion of their 
Beck pro-
cedure which provides that dues reductions will not be-
come effective, for unit members who file 
Beck objec-tions during the 1-month October window period, until 

the following January 1, the Respondents have engaged 
in unfair labor practices affecting commerce within the 
meaning of Section 8(b)(1)(A) and Section 2(6) and (7) 
of the Act. 
REMEDY
 Having found that the Respondents have engaged in 
certain unfair labor practices, we shall order them to 
cease and desist and to take certain affirmative action 
designed to effectuate the policies of the Act.  We shall 
order the Respondents to amend their 
Beck procedure to 
clarify that: (1) bargaining unit employees who have re-
signed from the Union may file objections to the collec-
tion of fees for nonrepresentational expenses at any time, 
or, at the option of the Union, within a reasonable period 
specifically designated in the 
Beck procedure and not to be less than 30 days, after the resignation is submitted; 

and (2) dues reductions will become effective upon re-
ceipt of Beck 
objections from unit employees.  We shall 
further order the Respondents to recognize as objecting 

nonmembers as of the effective date of their resignations, 
the unit employees who resign
ed their union membership 
and filed 
Beck
 objections in July 1996, and to accept 
from those employees the reduced dues and fees for the 

period since they registered their 
Beck objections.  We 
shall additionally order the Respondents to refund all 
fees collected for nonreprese
ntational expenditures from 
employees for the periods they should have been per-

fected Beck objectors, with interest computed in the 
manner prescribed in 
New Horizons for the Retarded,
 283 NLRB 1173 (1987).  
ORDER The National Labor Relations Board orders that the 
Respondents, International Association of Machinists 

and Aerospace Workers, District Lodge No. 160, and 

International Association of Machinists and Aerospace 
Workers, Local Lodge No. 79, their officers, agents, and 
representatives, shall 
1.  Cease and desist from 
(a) Preventing employees in the American National 
Can Company bargaining unit who have resigned from 
the Union from filing objections to the payment of fees 
for expenditures of the Union not germane to the collec-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 392tive-bargaining process within
 a reasonable time after 
their resignations. 
(b) Collecting or attempting to collect fees from ob-
jecting nonmembers which are attributable to 
nonrepresentational ex
penses.  
                                                          
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Amend their 
Beck policy to clarify that: (i) bargain-
ing unit members who have resigned from the Union 
may file objections to the coll
ection of fees for nonrepre-
sentational expenses at any time, or, at the option of the 

Union, within a reasonable period specifically designated 
in the 
Beck procedure and not to be less than 30 days, 
after the resignation is submitted; and (ii) dues reductions 

will become effectiv
e upon receipt of Beck 
objections 
from unit employees.   
(b) Recognize as objecting nonmembers as of the ef-
fective date of their resignations, the unit employees who 

resigned their union membership and filed 
Beck objec-
tions in July 1996, and accept from those employees re-

duced dues and fees for the period since they registered 
their 
Beck objections.    
(c) Refund, with interest, fees collected for nonrepre-
sentational expenditures from employees for the periods 
they should have been 
perfected objectors.  
(d) Within 14 days after service by the Region, post at 
its business offices and meeting halls copies of the at-

tached notice marked ﬁAppendix.ﬂ
6  Copies of the notice, 
on forms provided by the Regional Director for Region 
19, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent imme-
diately upon receipt and main
tained for 60 consecutive 
days in conspicuous places including all places where 
notices to employees and members are customarily 
posted.  Reasonable steps shall be taken to ensure that 
the notices are not altered, defaced, or covered by any 
other material. 
(e) Sign and return to the Regional Director copies of 
the notice for posting by the Employer, if willing, on its 

premises where notices to 
employees are customarily 
posted.  
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondents have taken to com-
ply. 
                                                             
6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
MEMBER LIEBMAN, dissenting in part. 
I find, contrary to the majority, that the requirement set 
forth in the Respondents™ 
Beck
1 procedure that Beck ob-
jections be filed during a window period does not unrea-
sonably restrict the right of employees to file 
Beck objec-
tions, and in no sense impairs their right to resign union 

membership.  
Steelworkers Local 4800  (George E. Fail-
ing Co
.), 329 NLRB No. 18 (1999) (Member Liebman, 
dissenting); 
Polymark Corp.,
 329 NLRB No. 7 (1999) 
(Members Fox and Liebman, dissenting).  The Respon-
dents allow members to resign union membership at any 
time.  Indeed, the parties have stipulated that the Re-
spondents promptly accepted th
e July 1996 resignations 
of the unit employees at issue in this proceeding.  ﬁThe 

fact that an employee may have to wait some period of 
time after resigning from the union to obtain a reduction 
in the fees [he or she] is charged as a nonmember may 
make resignation less 
attractive
 to the employee at that 
particular time, but that hardly means that the employee 
is in any sense being compelled to remain a member of 
the union against [his or her] will.ﬂ  
Polymark, slip op. at 5.  (Emphasis in original.)   
Further, any assessment of the validity of a window 
period requirement must take into account unions™ le-
gitimate interests in administrative efficiency and sim-
plicity.  The courts have considered such interests and 
held that a union™s use of a window period in circum-
stances similar to those presented here does not violate 
its duty of fair repres
entation.  See, e.g., 
Abrams v. 
Communications Workers
, 59 F.3d 1373, 1381Œ1382 
(D.C. Cir. 1995); 
Nielsen v. Machin
ists Local 2569,
 94 
F.3d 1107, 1116 (7th Cir. 1996), cert. denied 520 U.S. 
1165 (1997).  The Seventh Circuit Court of Appeals in 
Nielsen v. Machinists thus agreed with the union in that 
case that the use of a window period was a ﬁreasonable 
administrative device that help
s the union to process its 
dues objector claims and to
 keep its annual budget 
straight.ﬂ  Id. at 1116.  ﬁNothing in the NLRA or in 
Beck confers a right to instantaneous action, regardless of the 
administrative burden the union might bear in imple-
menting [
Beck objections].ﬂ  Id. 
Accordingly, I reiterate my view, set forth in 
Polymark 
Corp.
 and Steelworkers Local 4800 (George E. Failing 
Co.),
 that the requirement that 
Beck objections be filed 
during a window period such as
 at issue in this proceed-ing, ﬁfall[s] within a generous range of reasonablenessﬂ
2 afforded unions under the duty of fair representation.  I 
would dismiss the complaint allegation that the Respon-
dents violated the Act by maintaining and applying to 
newly resigned employees a 1-month window period for 
the invocation of their 
Beck rights.  
On a separate issue, I agr
ee with my colleagues that, 
once an employee has timely filed a 
Beck objection, a 
 1 487 U.S. 735 (1988). 
2 Nielsen v. Machinists
, supra at 1117. 
 MACHINISTS LODGE 160 (AMERICAN NATIONAL CAN CO.) 393union may not continue to charge the employee for non-
representational activities undertaken by the union.
3  Ac-
cordingly, I agree with the majority that the Respondents 

violated their duty of fair representation by maintaining 

and applying that portion of their 
Beck procedure which 
provides that dues reductions will not become effective, 
for unit members who file 
Beck
 objections during the 1-
month October window period, until the following Janu-
ary 1.   
APPENDIX 
NOTICE TO EMPLOYEES AND 
MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT prevent employees in the American Na-
tional Can Company bargaining unit who have resigned 
from the Union from filing objections to the payment of 

fees for expenditures of the Union not germane to the 
collective-bargaining process 
within a reasonable period 
after their resignations. 
                                                          
 3 See, e.g., 
Teamsters Local 435 (Mercury Warehouse
), 327 NLRB 
458 (1999).
  WE WILL NOT collect or attempt to collect fees from ob-
jecting nonmembers which are attributable to nonrepre-

sentational expenses. 
WE WILL NOT in any like or related manner restrain or 
coerce you in the exercise of rights guaranteed you by 
Section 7 of the Act.  
WE WILL amend our 
Beck policy to make it clear that: 
(i) bargaining unit members who have resigned from the 

Union may file objections to the collection of fees for 
nonrepresentational expenses 
at any time, or, at the op-
tion of the Union, for a reas
onable period specifically 
designated in the 
Beck procedure and not to be less than 
30 days, after the resignation is submitted; and (ii) dues 

reductions will become effective upon receipt of 
Beck objections from unit employees.   
WE WILL recognize as objecting 
nonmembers as of the 
effective date of their resignations, the unit employees 
who resigned their union membership and filed 
Beck objections in July 1996, 
and accept from those employ-
ees reduced dues and fees for the period since they regis-
tered their 
Beck
 objections.    
WE WILL refund, with interest, fees collected for non-
representational expenditures from employees for the 
periods they should have been perfected objectors.  
 ASSOCIATION 
OF MACHINISTS AND 
AEROSPACE WORKERS, DISTRICT 
LODGE 
NO. 160 
AND LOCAL LODGE 
NO. 79  